HELD
BY THE COURT
(INGERSOLL, District Judge)
that it was admitted by all the witnesses who saw the collision that it would not have happened if the schooner had kept her course, and not ported her helm. That when a steam vessel meets a sailing vessel, as in this case, it is the right and duty of the sailing vessel to keep her course, and the duty of the steamer to avoid her, and to act upon the supposition that the sailing vessel will keep her course. [St. John v. Paine] 10 How. [51 U. S.] 583. That the propeller adhered to this rule, but it was violated by the schooner, and without any good reason. That the rule that, where two vessels *1009meet, each shall pass to the right, is not applicable in this case, for two reasons: First, the two vessels were not on the same line, or nearly so; and, second, the schooner had a privileged course, and was not bound to change it. No maritime rule can be adopted, by which another and a paramount rule will be violated, and the rule of passing to tne right, if adopted in this case, would be in violation of the rule laid down in 10 How. That the schooner, therefore, would be liable for the damages occasioned by the collision, and her owners at the time are also liable.
That it was not intended by the act of congress requiring bills of sale to be recorded that the grantor in a bill of sale should be prejudiced -because the grantee neglected to have it recorded. A bill of sale is not a complete instrument, and cannot be recorded until after it is delivered, and when delivered it is no longer in the control of the grantor, because an act was not done, which he could not do, or compel to be done. That Powell, Itamsdell & Oo. therefore have ceased to have any charge or control over the vessel, or to be interested in her navigation from the time of the delivery of the bill of sale. That the libel must therefore be dismissed, as against them, and the libelants must have a decree against Nathan Reeve alone for their damages, to be ascertained by the usual reference.